PER CURIAM:
William Fitchett and Brad R. Johnson appeal the district court’s orders and judgment accepting the magistrate judge’s report and recommendation and granting the Appellants’ motion for judgment on the pleadings and denying their motion for reconsideration under Fed.R.Civ.P. 59. We have reviewed the record, including the magistrate judge’s order denying the motion for leave to file an amended complaint, the magistrate judge’s report and recommendation and the district court’s orders and find no error. Accordingly, we affirm on the reasoning of the district court. See Fitchett v. County of Horry, No. 4:10-cv-01648-TLW, 2011 WL 4435746 (D.S.C. Sept. 23, 2011); (Nov. 16, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the - materials before the court and argument would not aid the decisional process.

AFFIRMED.